DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0060162 by Qiang et al. (“Qiang”) in view of US Patent 6,125,397 by Yoshimura et al. (“Yoshimura”).

As to Claim 1, Qiang teaches a data recording transmission device comprising: a recording medium interface configured to record data in a recording medium (Qiang: at least ¶0031; “elements including read/write/erase control circuitry, data buffers, memory controller circuitry, etc. configured to manage the writing and subsequent reading of data to and from the non-volatile memory”; ¶0034 further discloses “read/write (R/W) channel circuit 120 conditions data during write and read operations”); a network interface (Qiang: at least ¶0033; “an interface circuit 114 interfaces with the host device via a selected interface protocol …”) configured to transmit the data recorded in the recording medium to an external device through a network (Qiang: at least ¶0033; “local data buffer 116 provides temporary storage of user data being transferred to and from the host”); and
a controller configured to control the recording of the data in the recording medium and the transmission of the data recorded in the recording medium to the external device through the network (Qiang: at least ¶0030; “controller ), wherein the controller records management information of a file for transmission including unit data on a management table recorded in the recording medium (Qiang: at least ¶¶0041 & 0043; “MC controller 140 may form a portion of the top level controller functionality” and “MC controller maintains a number of data structures referred to herein as media cache master tables (MCMTs)”; ¶0024 further discloses “a timecode stamp is appended to a header portion and a footer portion of each of the MCMT data structures”) when the recording medium interface records data which is a predetermined time or a predetermined size as the unit data in the recording medium (Qiang: at least ¶0023; “MCMT 1 and MCMT 2 data structures are updated in real time or near real time responsive to data transfers into and out of the media cache”; ¶0066 further discloses “both tables will store the exact same data, including all of the entries 148 and all of the control fields (including timecode stamp fields 164, 166 and table sequence fields 149). The system can proceed with further updates to the primary MCMT 1 table 142 and follow-on transfers to the redundant MCMT 2 as new data sets are moved into (and out of) the media cache”),
transmits the file for transmission to the external device through the network (Qiang: at least ¶0033; “local data buffer 116 provides temporary storage of user data being transferred to and from the host”) by the network interface (Qiang: at least ¶0033; “an interface circuit 114 interfaces with the host device via a selected interface protocol …”),
records management information of a file for recording including the unit data on the management table (Qiang: at least ¶0023; “MCMT 1 and MCMT 2 data structures are updated in real time or near real time responsive to data transfers into and out of the media cache”; ¶0043 also discloses “MC controller maintains a number of data structures referred to herein as media cache master tables (MCMTs)”), and
updates the management information of the file for recording to management information obtained by combining new unit data with the unit data included in advance whenever the recording medium interface records the new unit data in the recording medium, records the management information of the file for transmission on the management table (Qiang: at least ¶0023; “MCMT 1 and MCMT 2 data structures are updated in real time or near real time responsive to data transfers into and out of the media cache; ¶0050 further discloses “a newer updated version of LBA C has been written to since the last time that the redundant table MCMT 2 has been updated”; ¶0064 also discloses “as each new entry is added in real time to the primary MCMT 1 table 142”; note: as each new entry is added, it is added to (combined with) other existing entries in the table). 
Qiang does not explicitly disclose, but Yoshimura discloses erases the management information of the file for transmission on the management table after transmitting the file for transmission (Yoshimura: at least Col. 11 Lines 45-50; “if the reception completion signal matches an entry, data transfer detection function 14 sends a transfer completion signal to data transfer counter function 15 and deletes the matched entry from the data transfer management table”) and erases the management information of the file for transmission after transmitting the file for transmission (Yoshimura: at least Col. 11 Lines 45-50; “if the reception completion signal matches an entry, data transfer detection function 14 sends a transfer completion signal to data transfer counter function 15 and deletes the matched entry from the data transfer management table”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yoshimura’s features of erases the management information of the file for transmission on the management table after transmitting the file for transmission (Yoshimura: at least Col. 11 Lines 45-) and erases the management information of the file for transmission after transmitting the file for transmission (Yoshimura: at least Col. 11 Lines 45-50) with the device disclosed by Qiang.
The suggestion/motivation for doing so would have been to signal the completion of data transfer and make space for the recording of additional management information (Yoshimura: at least Col. 11 Lines 45-50).
Claim 4 (a method claim) corresponds in scope to Claim 1, and is similarly rejected.
Claim 5 (a computer software product claim) corresponds in scope to Claim 1, and is similarly rejected.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0060162 by Qiang et al. (“Qiang”) in view of US Patent 6,125,397 by Yoshimura et al. (“Yoshimura”), and further in view of by US PGPUB 2003/0061490 by Abajian.

As to Claim 2, Qiang and Yoshimura teach the data recording transmission device according to claim 1, wherein the recording medium interface records a first header and a first footer for the file (Qiang: at least ¶0024; “a timecode stamp is appended to a header portion and a footer portion of each of the MCMT data structures”) for transmission associated with the unit Qiang: at least ¶0047; “… with each entry associated with a block or set of data that has been placed in the media cache 134”), the first header, and the first footer as the management information of the file for transmission on the management table (Qiang: at least ¶0024; “a timecode stamp is appended to a header portion and a footer portion of each of the MCMT data structures”); and
Qiang and Yoshimura do not explicitly disclose, but Abajian discloses erase the first header and the first footer recorded in the recording medium to erase the management information of the file for transmission after transmitting the file for transmission (Abajian: at least ¶0051; “update or replace the metadata relating to a media file, contained in a database”; ¶0006 further discloses “database of metadata associated with known media files” and ¶0019 discloses “metadata within the media file may include information contained in the media file, such as in a header or trailer, of a multimedia or streaming file, for example”; note: “update or replace” operation would erase original or existing management information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Abajian’s feature of erase the first header and the first footer recorded in the recording medium to erase the management Abajian: at least ¶¶0006, 0019, 0051) with the device disclosed by Qiang and Yoshimura.
The suggestion/motivation for doing so would have been to “update or replace” metadata relating to media data to keep the metadata current (Abajian: at least ¶0051).

As to Claim 3, Qiang, Yoshimura and Abajian teach the data recording transmission device according to claim 2, wherein the recording medium interface is configured to: record a second header for the file for recording in the recording medium when recording of data in the recording medium is started (Qiang: at least ¶0024; “when a data update operation is performed to transfer data entries from one table to the next, the donor table (e.g., the table from which the data are being transferred) is updated with the then-existing value in both the header and footer locations thereof”; ¶0065 further discloses “timecode stamp values in the header and footer of the primary MCMT 1 table are updated to reflect this transfer”; note: recording of data can be recording of any data; updated header as second header); and
record a second footer for the file for recording in the recording medium when recording of data in the recording medium ends (Qiang: at least ¶0024; “when a data update operation is performed to transfer data entries and footer locations thereof”; ¶0065 further discloses “timecode stamp values in the header and footer of the primary MCMT 1 table are updated to reflect this transfer”; note: recording of data can be recording of any data; updated footer as second footer), and the controller records management information including a plurality of pieces of unit data (Qiang: at least ¶0048; “first entry in MCMT 1 shows a particular data block identified as LBA A (logical block address A) is stored at a given PBA W (physical block address) and is currently identified as a first version (Version 1)”, for example), the second header, and the second footer as the management information of the file for recording on the management table to set a state where one file for recording including the plurality of pieces of unit data, the second header, and the second footer which are combined to the recording medium is recorded after the recording of data in the recording medium ends (Qiang: at least ¶¶0065 & 0067; “timecode stamp values in the header and footer of the primary MCMT 1 table are updated to reflect this transfer” and “each update to a selected one of the tables (in this case, the primary table) includes the writing of a new timecode stamp to both the header and footer fields 164, 166”; note: when new header, footer are recorded, they are combined to the management table). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
01 November 2021 
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168